Per Curiam,
The evidence in this case is singularly free from conflict, presenting no questions of credibility. The learned counsel for the appellants has presented one view of its effect with great clearness and force. The learned orphans’ court however inclined to the opposite view of it. We have examined the testimony carefully and are satisfied that it fairly sustains the findings of fact drawn from it by the learned judge of the orphans’ court.
From these findings the decree follows logically and is now affirmed.